           Case 2:21-cv-00061-RSL-JRC Document 25 Filed 07/27/21 Page 1 of 2



 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE
 7
      NICHOLAS COOPER, et al.,
 8
                                                               Cause No. C21-0061RSL-JRC
                             Plaintiffs,
 9
                  v.                                           ORDER ADOPTING IN PART
10
                                                               REPORT AND
      AGRIFY CORPORATION,                                      RECOMMENDATION
11
                             Defendant.
12

13
            The Court, having reviewed the Report and Recommendation of the Honorable Richard
14

15   Creatura, United States Chief Magistrate Judge, the parties’ objections to the Report and

16   Recommendation, and the remaining record, does hereby find and ORDER that the Report and
17   Recommendation is ADOPTED in part. Specifically, the Court dismisses Claim 2 because the
18
     commissions, equity, and shares at issue had not accrued at the time of termination and were not,
19
     therefore, wrongfully withheld under Georgia’s wage payment provision, O.C.G.A. § 34-7-2.
20
     The Court also dismisses claim 12, but grants leave to amend this claim. Any amended
21

22   complaint must be filed within 21 days of this Order.

23          All other causes of action are referred back to Judge Creatura for all pretrial matters. The
24   Court finds that a reference to the American Arbitration Association rules in the subject
25
     arbitration clause does not constitute clear and unmistakable evidence that the parties agreed to
26

27
     ORDER ADOPTING IN PART
28   REPORT AND RECOMMENDATION- 1
           Case 2:21-cv-00061-RSL-JRC Document 25 Filed 07/27/21 Page 2 of 2



 1   arbitrate arbitrability where (a) there is no indication that the party objecting to delegation is
 2   sophisticated or otherwise could reasonably be presumed to understand the import of such a
 3
     reference (see Brennan v. Opus Bank, 796 F.3d 1125, 1130-31 (9th Cir. 2015); Money Mailer,
 4
     LLC v. Brewer, C15-1215RSL, 2016 WL 1393492, at * 2 (W.D. Wash. Apr. 8, 2016)) and
 5

 6   (b) mutual assent appears to be lacking under Washington law because the objecting party was

 7   not given an opportunity to read the rules at the time they purportedly agreed to them (see
 8   Burnett v. Pagliacci Pizza, Inc., 196 Wn.2d 38, 49-51 (2020); Hastings v. Unikrn, Inc., 12 Wn.
 9
     App.2d 1072, 2020 WL 1640250, at *7-8 (2020); McMinimee v. Yakima Sch. Dist. No. 7, No.
10
     1:18-CV-3073-TOR, 2021 WL 1559369, at * 21 (E.D. Wash. Mar. 26, 2021)). The Court
11
     expresses no opinion on whether the Weinstein release is enforceable, finding only that the
12

13   record lacks clear and unmistakable evidence of a mutual intent to arbitrate arbitrability.

14

15          A copy of this Order shall be sent to Judge Creatura.
16

17          Dated this 27th day of July, 2021.

18
                                                 Robert S. Lasnik
19                                               United States District Judge
20

21

22

23

24

25

26

27
     ORDER ADOPTING IN PART
28   REPORT AND RECOMMENDATION- 2
